            Case MDL No. 2993 Document 105-1 Filed 04/28/21 Page 1 of 1



                    BEFORE THE UNITED STATES JUDICIAL PANEL
                         ON MULTIDISTRICT LITIGATION
IN RE: Crop Inputs Antitrust Litigation                                      MDL No. 2993


                                    PROOF OF SERVICE


       In compliance with Rule 4.1(a) of the Rules of Procedure for the United States Judicial

Panel on Multidistrict Litigation, I hereby certify that a copy of the foregoing Notice of

Appearance of Michael R. Cashman, on behalf of Plaintiff Kenneth Beck, was served on all

registered CM/ECF users on April 28, 2021.



 DATED: April 28, 2021                                Respectfully submitted,

                                                      /s/ Michael R. Cashman
                                                       Michael R. Cashman

                                                       Hellmuth & Johnson, PLLC
                                                       Michael R. Cashman (MN #206945)
                                                       Anne T. Regan (MN #333852)
                                                       An
                                                       Nathan D. Prosser (MN #0329745)
                                                       Na
                                                       8050 West 78th Street
                                                       Edina, Minnesota 55439
                                                       Telephone: (952) 941-4005
                                                       Telep
                                                       Facsimile: (952) 941-2337
                                                       mc
                                                       mcashman@hjlawfirm.com
                                                       aregan@hjlawfirm.com
                                                       nprosser@hjlawfirm.com

                                                       Ball & McCann, PC
                                                       Drew R. Ball
                                                       (Admitted Pro Hac Vice)
                                                       Steve McCann
                                                       (Admitted Pro Hac Vice)
                                                       161 North Clark Street, Suite 1600
                                                       Chicago, Illinois 60601
                                                       Telephone: (872) 205-6556
                                                       drew@BallMcCannLaw.com
                                                       st
                                                       steve@BallMcCannLaw.com

                                                       Counsel for Plaintiff Kenneth Beck
